 

PINGTAN MARINE ENTERPRISE LIMITED

Re: Employment Contract

 

Dear Mr. Yu,

 

We are pleased to offer you an appointment with our Company on the following
terms:

 

Position

 

Chief Financial Officer (“CFO”)

 

Duties

 

You agree that during the course of your employment as CFO, you will abide by
the Company’s constitution, this Agreement, the resolution(s) passed by the
shareholder’s meeting of the Company and the resolution(s) passed by the Board
of Directors of the Company to perform the duties of CFO and shall in accordance
with the constitution fulfill your obligations to the shareholders.

 

You shall perform all of your duties as CFO of the Company in accordance with
the Company law and any other applicable regulations.

 

You shall have the obligation to act in good faith and diligence and not to
engage in any activities that may harm the Company’s interests.

 

Commencement Date

 

2013/4/18

 

Probation Period

 

1 month from the Commencement Date

 

Emoluments and Reimbursement

 

Your monthly salary will be USD $20,000 payable in arrears on the last working
day of each and every calendar month.

 

During the course of your employment, the Company shall reimburse you for any
reasonable and necessary fees (travel expenses, accommodation expenses,
hospitality expenses and other actual expenses) incurred by you during the
fulfillment of your duties under this Agreement upon the production of relevant
receipts and /or valid documentation of expenditure.

 

1

 

 

Termination

 

During the probation period, the contract of employment may be terminated by
either party without prior notice. Thereafter two month’s advance written notice
or payment in lieu of notice is required.

 

Confidentiality

 

You shall keep strictly confidential any matter or information concerning the
business of the company both during the course of your employment and at any
time thereafter.

 

Prohibition of Other Employment

 

You shall devote your whole time and attention to your employment. You shall not
during the terms of your employment engage in any other employment or business
without the prior written consent of the Company.

 

Prohibition of Competition

 

You shall undertake to the Company that during the course of employment with the
Company, you shall not in any way engage in any business which is in competition
with the business of the Company.

 



2

 

 

Governing Laws and Jurisdiction

 

This Agreement is governed by the laws of New York and the parties submit to the
non-exclusive jurisdiction of the courts of New York.

 

Prohibition and Enforceability

 

Any provision of, or the application of any provision of, this Agreement which
is prohibited in any jurisdiction is, in that jurisdiction, ineffective only to
the extent of that prohibition. Any provision of, or the application of any
provision of, this Agreement which is void, illegal or unenforceable in any
jurisdiction does not affect the validity, legality or enforceability of that
provision in any other jurisdiction or of the remaining provisions in that or
any other jurisdiction.

 

Counterparts

 

This agreement may be executed in any number of counterparts. All counterparts,
taken together, constitute one instrument. A party may execute this Agreement by
signing any counterpart.

 

Interpretation

 

In this Agreement, unless the context otherwise requires:

 

1.headings and underlining are for convenience only and do not affect the
interpretation of this Agreement;

 

2.words importing the singular include the plural and vice versa; words
importing a gender include any gender;

 

3.where a word or phrase is defined in this Agreement, other parts of speech and
grammatical forms of that word or phrase have a corresponding meaning;

 

4.a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document; and

 

5.references to sums of money are to amounts in US dollars.

 

Please signify your acceptance of our offer by countersigning and returning to
us the duplicate of this Agreement.

 

We welcome you to join our Company and trust that your service with us will be
of great value to our Company.

 

Yours faithfully,

 

Pingtan Marine Enterprise Limited

 



3

 

 

I agree to accept the appointment on the terms above stated and shall abide by
the Company’s instructions.

 

Appointee:

/s/ Roy Yu

  Date:

April 18, 2013

 



4

 